TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 29, 2020



                                     NO. 03-19-00049-CV


                                   Irwin Pentland, Appellant

                                                v.

                               Stacey Denise Pentland, Appellee




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
   AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE BAKER




This is an appeal from the divorce decree signed by the trial court on September 12, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s divorce decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.